Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s remarks/amendments of claims 1-16 in the reply filed on September 21st, 2022 are acknowledged. Claims 1, 2 and 14 have been amended. Claim 17 has been cancelled. Claims 18-20 have been withdrawn from consideration.  Claims 1-16 and 18-20 are pending.
Action on merits of claims 1-16 as follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

7.	Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Moon (US 2016/0064692, hereinafter as Moon ‘692) in view of Park (2017/0221982, hereinafter as Park ‘982).
Regarding Claim 1, Moon ‘692 teaches a display device, comprising: 
5a substrate (Fig. 6, (710); [0061]) including pixel areas (Fig. 6, (I); [0033]) and a transmissive area (Fig. 6, (II); [0033]) between the pixel areas; 
a pixel circuit layer including at least one transistor (160; [0039]) on each of the pixel areas; and 
a light-emitting element layer (240; [0038]) on the pixel circuit layer and including at least one 10light-emitting element at each of the pixel areas and coupled to the at least one transistor, and 
a transparent organic layer (830; [0060]) at the transmissive area, wherein the light-emitting element layer further includes: 
a first electrode (850; [0061]) at the pixel areas; an organic layer (890; [0060]) in contact and covering the transparent organic layer (830; [0060]); and an inorganic layer (870; [0041] and [0062]) on the organic layer (890); and wherein the first electrode layer (850) does not overlap the transparent organic layer.
Thus, Moon ‘692 is shown to teach all the features of the claim with the exception of explicitly the limitations: “an organic layer in contact with and covering the first inorganic layer and the transparent organic layer, and a second inorganic layer on the organic layer, and wherein the first electrode and the first inorganic laver do not overlap the transparent organic layer”.  
However, Park ‘982 teaches an organic layer (Fig. 17, (452); [0078]) in contact with and covering the first inorganic layer (451; [0077]), and a second inorganic layer (453; [0079]) on the organic layer (452), and wherein the first electrode (340; [0058]) and the first inorganic layer (451) do not overlap the transparent organic layer (270; [0070]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Moon ‘692 by having an organic layer in contact with and covering the first inorganic layer and the transparent organic layer, and a second inorganic layer on the organic layer, and wherein the first electrode and the first inorganic layer do not overlap the transparent organic layer in order to protects the OLED from external impacts (e.g. moisture, water, oxygen, etc.) (see para. [0064], [0077], [0079] and [0104]) as suggested by Park ‘982.

    PNG
    media_image1.png
    391
    425
    media_image1.png
    Greyscale
inorganic
                                 Fig. 6 (Moon ‘692)

Regarding Claim 2, Park ‘982 teaches the first electrode (340) and the first inorganic layer (451) are spaced apart from the transparent organic layer (270) in a plan view (area 30), and wherein the first inorganic layer (451), the organic layer (452), and the second inorganic layer (453) configure an encapsulation layer (see para. [0058]).
Furthermore, it has been held to be within the general skill of a worker in the art to have the first electrode and the first inorganic layer are spaced apart from the transparent organic layer in a plan view on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding Claim 3, Moon ‘692 teaches one side of the first 25electrode (850) facing the transparent organic layer (830) includes a straight line (see Fig. 6).  

Regarding Claim 4, Moon ‘692 and Park ‘982 are shown to teach all the features of the claim with the exception of explicitly the limitations: “a first edge of the first electrode is closer to the transparent organic layer than a second edge of the first inorganic layer, and -32-1188093/411598a portion of the first electrode exposed by the first inorganic layer comes in contact with the organic layer”.  
However, it has been held to be within the general skill of a worker in the art to have a first edge of the first electrode is closer to the transparent organic layer than a second edge of the first inorganic layer, and -32-1188093/411598a portion of the first electrode exposed by the first inorganic layer comes in contact with the organic layer on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale


Regarding Claim 5, Moon ‘692 and Park ‘982 are shown to teach all the features of the claim with the exception of explicitly the limitations: “a distance between the first edge of the first electrode and the second edge of the first inorganic layer is equal or similar to a thickness of the first electrode”.  
However, it has been held to be within the general skill of a worker in the art to have a distance between the first edge of the first electrode and the second edge of the first inorganic layer is equal or similar to a thickness of the first electrode on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale


Regarding Claim 6, Moon ‘692 teaches a second electrode (810; [0061]) on the pixel circuit layer, a pixel defining layer (820; [0061]) on the second electrode and configured to expose the second electrode, and an emission layer (840; [0061]) overlapping the second electrode exposed by the pixel 15defining layer, and wherein the at least one light-emitting element comprises the first electrode, the second electrode, and the emission layer (see Fig. 6).  
Regarding Claim 7, Moon ‘692 and Park ‘982 are shown to teach all the features of the claim with the exception of explicitly the limitations: “a height of an upper surface of the transparent organic layer is equal to a height of the pixel defining layer”  
However, it has been held to be within the general skill of a worker in the art to have a height of an upper surface of the transparent organic layer is equal to a height of the pixel defining layer on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale


Regarding Claim 8, Moon ‘692 and Park ‘982 are shown to teach all the features of the claim with the exception of explicitly the limitations: “a height of an upper surface of the transparent organic layer is lower than a 25height of the pixel defining layer”.  
However, it has been held to be within the general skill of a worker in the art to have a height of an upper surface of the transparent organic layer is lower than a height of the pixel defining layer on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale


Regarding Claim 9, Moon ‘692 teaches a height of an upper surface of the transparent organic layer (830) is higher than a height of the pixel defining layer (820).  

Regarding Claim 10, Moon ‘692 teaches a first area and a second area (see Fig. 6).
Thus, Moon ‘692 and Park ‘982 are shown to teach all the features of the claim with the exception of explicitly the limitations: “5in the first area, the pixel areas of the substrate are arranged in a grid shape so as to be spaced apart from each other, and the transmissive area is located between the pixel areas spaced apart from each other, and in the second area, the pixel areas of the substrate are adjacent to each other”.  
	However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the pixel areas and the transmissive area that can be arranged in any order, therefore the pixel areas of the substrate are arranged in a grid shape so as to be spaced apart from each other and the transmissive area is located between the pixel areas spaced apart from each other, and in the second area, the pixel areas of the substrate are adjacent to each other involves only routine skill in the art.  In re Einstein, 8 USPQ 167.

Regarding Claim 11, Moon ‘692 teaches the first electrode (850) is continuously formed on the pixel areas, and a thickness of the first electrode is uniform throughout an entirety of the pixel areas.  

Regarding Claim 12, Park ‘982 teaches the first inorganic layer (451) and the inorganic patterns are at the pixel areas, respectively.  
 Thus, Moon ‘692 and Park ‘982 are shown to teach all the features of the claim with the exception of explicitly the limitations: “inorganic patterns that are separated from each other”
However, it has been held to be within the general skill of a worker in the art to have inorganic patterns that are separated from each other on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding Claim 13, Moon ‘692 teaches a refractive index of the transparent organic layer (830) is 1.4 to 1.6 (see para. [0062]) which is overlaps the claim range of 1.5 to 1.7.

Regarding Claim 14, Moon ‘692 teaches a first edge of the first electrode (850) coincides with an edge of the transparent organic layer (830) in a plan view (see Fig. 6).  

Regarding Claim 15, Moon ‘692 and Park ‘982 are shown to teach all the features of the claim with the exception of explicitly the limitations: “a second edge of the first inorganic layer is spaced apart from the transparent organic layer in a plan view”.  
However, it has been held to be within the general skill of a worker in the art to have a second edge of the first inorganic layer is spaced apart from the transparent organic layer in a plan view on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding Claim 16, Moon ‘692 and Park ‘982 are shown to teach all the features of the claim with the exception of explicitly the limitations: “a first lateral side of the first electrode and a second lateral side of the first inorganic layer, facing the transparent organic layer, are located on a same surface as a lateral side of the transparent organic layer”.  
However, it has been held to be within the general skill of a worker in the art to have a first lateral side of the first electrode and a second lateral side of the first inorganic layer, facing the transparent organic layer, are located on a same surface as a lateral side of the transparent organic layer on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Response to Arguments
Applicant’s arguments with respect to claims 1-16, filed on 09/21/2022, have been considered but are moot in view of the new ground of rejection.

Interviews After Final
Applicants note that an interview after a final rejection is permitted in order to place the application in condition for allowance or to resolve issues prior to appeal. However, prior to the interview, the intended purpose and content of the interview should be presented briefly, preferably in writing.  Upon review of the agenda, the Examiner may grant the interview if the examiner is convinced that disposal or clarification for appeal may be accomplished with only nominal further consideration. Interviews merely to restate arguments of record or to discuss new limitations will be denied. See MPEP § 714.13

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Dzung Tran whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Supervisor Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DZUNG TRAN/
Primary Examiner, Art Unit 2829